Citation Nr: 0804630	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-30 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart condition, to 
include as secondary to service connected Post Traumatic 
Stress Disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from August 1966 to June 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the matter in a February 2005 
decision for additional development.  Such development has 
been completed and the matter is ready for appellate review.  


FINDING OF FACT

The veteran's heart condition is etiologically related to his 
service connected PTSD condition.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a heart condition have been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.


Analysis

The veteran claims that his heart condition is secondarily 
related to his service connected PTSD.  The Board finds that 
the evidence is in equipoise on whether the veteran's heart 
condition is etiologically related to his PTSD condition.  
After resolving the benefit of the doubt in favor of the 
veteran, the Board grants the veteran service connection for 
a heart condition.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran is currently service connected for PTSD.  The 
veteran's service medical records are negative for heart 
conditions.  Numerous private medical records, VA treatment 
records, and VA examination reports detail the veteran's 
current heart conditions.  

The record includes six medical opinions on whether the 
veteran's heart condition is etiologically related to his 
service connected PTSD.  First, the veteran submitted an 
April 2003 letter from Edwin Hoeper MD, his treating 
physician, stating that panic attacks from the veteran's PTSD 
contribute to the severity of his coronary artery disease.  
Dr. Hoeper cited a medical article showing an association 
between panic attacks and coronary artery disease.  Next, the 
record includes a June 2003 VA examination report which 
states that it would be "speculation" to etiologically 
relate the veteran's PTSD to his heart condition.  No 
rationale is given. 

In addition, there are two June 2005 VA examination reports: 
a heart examination report and a psychological examination 
report.  The examiner conducting the heart examination states 
that it is "less likely than not" that the veteran's heart 
condition is related to his PTSD.  She rationalizes that the 
veteran has major risk factors for heart disease and that 
medical studies are unclear on the association between stress 
and heart disease.  The examiner conducting the psychological 
examination believes that it is "at least as likely as not" 
that the veteran's PTSD contributed to his coronary heart 
disease.  He notes that, while heart disease risk factors 
must be considered, a medical study found PTSD to have a 
strong correlation with coronary artery disease.  

Due to the conflicting June 2005 VA examination reports, the 
Appeals Management Center (AMC) obtained another opinion 
reflected in an August 2005 VA examination report.  The 
examination report includes a review of the claims file with 
particular attention to the previous medical opinions.  The 
examiner opined that it is not at least as likely that the 
veteran's heart condition was aggravated by his PTSD 
condition.  He cites a lack of medical evidence establishing 
a clear relationship between heart disease and psychological 
factors.  In addition, he notes that the veteran has some 
established risk factors for heart disease.  

Lastly, there is an opinion from Ann Marie Gordon, MD/MPH on 
referral by the veteran's representative.  She reviewed the 
veteran's risk factors for heart disease and cited medical 
studies showing that stress significantly affects the 
development of hypertension.  She concluded that it was at 
least as likely as not that the veteran's PTSD contributed to 
the development of the hypertension and coronary artery 
disease, both of which led to the veteran's current 
congestive heart failure condition.        

The instant case presents differing medical opinions on the 
etiology between the veteran's PTSD and his heart condition.  
As noted, it has been held that the Board must determine how 
much weight is to be attached to each medical opinion of 
record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Greater weight may be placed on one medical professional's 
opinion over another, depending on factors such as reasoning 
employed by the medical professionals and whether or not, and 
the extent to which, they reviewed prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his or her opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000). 

The Board finds that the medical evidence is in equipoise 
regarding whether the veteran's PTSD is etiologically related 
to his heart condition.  There are three medical opinions 
stating that there is an etiological relationship between the 
veteran's PTSD and his heart condition, and there are three 
medical opinions stating that such a relationship is not 
present.  In brief, the medical opinions supporting an 
etiological relationship rely on medical studies confirming 
an association between heart disease and psychological 
stress, whereas the medical opinions against an etiological 
relationship discount the validity of such medical studies.  
In this instance, the Board finds the medical evidence in 
equipoise and resolves the benefit of the doubt in favor of 
the veteran.  38 U.S.C.A. § 5107.  Therefore, service 
connection for a heart condition as secondary to service 
connected PTSD is granted.   




ORDER

Service connection for a heart condition is granted. 



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


